FILED
                              NOT FOR PUBLICATION                            APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LEONARDO GALARZA ESCOBAR,                         Nos. 07-74877
DIANA LORENA GALARZA                                   07-74879
ESCOBAR
                                                  Agency Nos. A075-688-491
               Petitioners,                                   A075-688-617

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.




                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       In these consolidated petitions, Leonardo Galarza Escobar and Diana Lorena

Galarza Escobar, natives and citizens of Colombia, petition for review of the Board

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Immigration Appeals’ (“BIA”) orders denying their motions to reopen removal

proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for

abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny

the petitions for review.

      The BIA did not abuse its discretion in denying petitioners’ motions to

reopen because both motions were filed more than three years after the BIA’s

February 26, 2004, order dismissing the underlying appeal, and failed to qualify for

an exception to the 90-day filing limitation. See 8 C.F.R. § 1003.2(c)(2)-(3); see

also Matter of Velarde-Pacheco, 23 I. & N. Dec. 253, 256 (BIA 2002) (motion to

reopen based on pending I-130 visa petition may be granted if, inter alia, the

motion is timely filed); Dela Cruz v. Mukasey, 532 F.3d 946, 949 (9th Cir. 2008)

(per curiam) (pending petition for review does not toll the time limit for filing

motion to reopen with the BIA).

      Contrary to petitioners’ contention, Socop-Gonzalez v. INS, 208 F.3d 838

(9th Cir. 2000), does not change the result in this case.

      Petitioners’ remaining contentions are unpersuasive.

      PETITIONS FOR REVIEW DENIED.




                                           2                                     07-74877